Citation Nr: 1514345	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-31 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from June 2005 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back disorder.  

This case was initially before the Board in February 2014 when it was remanded for further development.  The Board requested that the Veteran be afforded another VA examination.  It appears that he was initially scheduled for a VA examination at the Shreveport VA Medical Center in March 2014, although only a medical opinion was obtained in April 2014 instead of the results of an examination.  Apparently, the Veteran was scheduled at the Shreveport VA Medical Center in August 2014, although it was cancelled after the Veteran changed addresses so that he could be scheduled by the Houston VA Medical Center instead.

The record reflects that on September 18, 2014, a request to schedule the Veteran for a VA spinal examination was initiated.  Two day later, on September 20, 2014, that request was cancelled by the Houston VA Medical Center with the note "Veteran withdrew claim."  The agency of original jurisdiction (AOJ) sent the Veteran a November 2014 letter to confirm this withdrawal; the Veteran never responded to that letter.  The AOJ instead continued the denial of the claim in a December 2014 supplemental statement of the case, citing the Veteran's failure to report for his scheduled examination.

The Board notes first that it does not appear that the Veteran has withdrawn his claim as there is no signed document signaling that intent in the claims file; in fact, the Veteran submitted a 30-day waiver of letter in January 2015, indicating his intent to continue his appeal.

Secondly, it does not appear to the Board that the Veteran "failed to report" for his examination as noted by the AOJ because of the mere 2-day period between the initiation of the request to schedule and the cancellation.  The Board additionally notes that there is no other documentation in the claims file with regards to the Houston examination request on September 18, 2014, including the letter scheduling the Veteran for an examination that was sent to him.

In light of the confusion with respect to this claim and the fact that the Veteran has yet to be examined as requested in the previous remand, the Board must again remand in order to assure that its previous remand directives were properly followed.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all documentation associated with the September 18, 2014 initiation request for a VA examination with the Houston VA Medical Center, including any notification letters sent to the Veteran notifying him of that examination.  Also, all documentation associated with the cancellation of that examination request on September 20, 2014 should be obtained and associated with the claim file, including any documentation of any telephone contact with the Veteran.

2.  Obtain any relevant VA treatment records from the Shreveport and Houston VA Medical Centers, or any other VA medical facility where the Veteran may have been treated, since December 2010 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his claimed back disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Thereafter, schedule the Veteran for a VA examination in order to determine whether his claimed back disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically identify all back disorders found, if any.  The examiner should then opine whether any identified back disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include the numerous instances of mid-back and upper back pain, muscle spasms, and sprains documented from January 2006 through October 2007 in the Veteran's service treatment records.  

The examiner should specifically address in his/her opinion the November 2010 VA examination, any VA treatment records in the claims file, and the April 2014 examiner's addendum opinion and the findings and conclusions therein.  

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service, particularly that he did not seek consistent medical treatment as a result of the distance to a VA medical facility and where he lived and worked, as well as he statements that he self-medicated his thoracolumbar spinal symptoms.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.  

All opinions must be accompanied by an explanation.  If the examiner concludes that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a back disorder.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

